Title: The Duc de La Vauguyon to John Adams: A Translation, 7 December 1781
From: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de
To: Adams, John



 The Hague, 7 December 1781

I have received, sir, the letter which you have done me the honor to write me, and the copy which you have been so good as to address to me, of the resolutions taken on the 16th of last August by the congress of the United States of North America.
I flatter myself, sir, that you have no doubt of my earnestness to concert with you such ulterior measures as those resolutions may require, as soon as the king shall have authorized me; but until his majesty shall have transmitted to me his orders in this respect, I can only reiterate to you the assurance of my zeal for everything that interests the common cause of France and the United States of North America, as well as that of the particular satisfaction, which my relations with you will in all circumstances afford me.

I have the honor to be sir, with the inviolable sentiments of the most distinguished consideration, your most humble and most obedient servant
Le Duc De La vauguyon

